Citation Nr: 0923084	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970 and March 1970 to June 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied service connection for PTSD.  The claim 
was previously before the Board and was remanded to the RO in 
December 2006 for further development of the record.


FINDINGS OF FACT

1. The Veteran has a diagnosis of PTSD.

2. The Veteran has PTSD as a result of his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
  
The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service.  Based on the evidence 
on file, the Board finds that, by extending the benefit of 
the doubt to the Veteran, as required by law, service 
connection for PTSD is warranted.  Ashley v. Brown, 6 Vet. 
App. 52 (1993). 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41. 

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  His medical records show positive diagnoses for PTSD 
in February 2005 and August 2005.  

The Veteran also underwent a VA mental health examination in 
September 2008.  The examiner reviewed the claims file and 
stated that the Veteran had numerous symptoms of PTSD.  The 
diagnosis was chronic, moderate PTSD. The examiner stated 
that the Veteran's PTSD has been chronic and ongoing since 
his time in service and is a direct result of his combat 
experience.  

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

When a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board has carefully considered the issues of whether the 
Veteran was subjected to a PTSD-causing stressor in service, 
and if so, whether further medical inquiry should be 
conducted as to a nexus opinion may be obtained.  Application 
of the benefit-of-the-doubt rule in the Veteran's favor will 
be applied.

As his stressors, the Veteran stated that during his 
participation in motor vehicle convoys in a combat zone 
during his service in Vietnam in 1969, he came under fire 
frequently; his best friend was killed on a convoy; and he 
feared he would not return home.  The Veteran also claims 
that he witnessed bodies of the Vietnamese people, some 
decapitated, lying along the side of the road.   

The Veteran also claimed as a stressor an in-service gunshot 
wound he received to the face as a result of a personal 
assault. The gunshot wound is documented in the Veteran's 
service treatment records from September 1971.   

Since the record shows that the Veteran's service in Vietnam 
was in a combat zone, with unquestionably direct combat 
support missions, he is afforded the benefit of the doubt 
that his experience in Vietnam is a stressor for his PTSD.  
Furthermore, the confirmation of the shooting of the Veteran, 
coupled with corroboration of the occurrence of the shooting 
and the diagnosis of PTSD is sufficient to afford the Veteran 
the benefit of the doubt that sustaining a gunshot wound to 
the face is an in-service stressor for his PTSD.  
 
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, it would likely not result in any findings other 
than the Veteran has PTSD related to the entirety of his 
military service - both his time in Vietnam and the personal 
assault he unquestionably sustained.  Under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  






	ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


